Detailed Office Action
The communication dated 8/4/2022 has been entered and fully considered.
Claims 1-20 are pending with claim 19 withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/4/2022 is acknowledged.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.2019/0014819 SUR, hereinafter SUR, by as evidenced by ADP1614 data sheet, hereinafter ADP1614 and as evidenced by Piezo Materials, hereinafter PIEZO.
As for claim 1, SUR discloses an aerosol device [abstract].  
SUR discloses a power source (212) [0066].
SUR discloses a load piezoelectric heater with magnets (336) [0071].  A piezoelectric system will decrease in resistance as temperature goes up [as evidenced by piezoelectric].
SUR has a feed circuit that is connected to the power source (212) and the load.  SUR discloses a buck-boost converter which converts the output voltage to the load [0066].
SUR discloses processing circuitry (330) [Figure 3].
SUR discloses controlling the current (554) to the load such that it meets the target value of current [0074, Figure 5 “control at least one functional element of the aerosol delivery device based on measured current”].
SUR discloses that if the current far exceeds a certain value this indicates that there is damage to the device and should cut off all power [0074].  Cutting off all power/current will make the value become smaller than the target value for current control.  
	As for claims 2 and 20, the buck-boost converter outputs a constant voltage even when the output voltage from the battery decreases [0066].
	As for claims 3-6 and 8, SUR discloses a separate path connected to the current sensing unit (544) [Figure 5, 0074, “additional electric circuit”.
	As for claim 7, the current sensor (544) is only measuring current and is not the load and therefore will have less current therethrough [Figure 5].
	As for claim 12, SUR discloses that if the current far exceeds a certain value this indicates that there is damage to the device and should cut off all power [0074] thereby stopping the supply to the mouthpiece.
	As for claims 13 and 18, the current sensor (544) is only measuring current and is not the load and therefore will have less current therethrough [Figure 5].
	As for claim 14-17, SUR discloses a buck-boost converter which uses MOSFETS and linear regulators [0066; see e.g. ADP1614 data sheet].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748


/Anthony Calandra/Primary Examiner, Art Unit 1748